Per Curiam.

The object of the act was to prevent abuse and fraud in the entry of judgments by confession on warrants of attorney. The specification ought to be so particular and precise as to apprise all persons interested of the nature and consideration of the debt. A statement as general as the common counts in a declaration is not sufficient. It ought to be as special and precise, at least, as a bill of particulars. If, for example, the consideration was for goods sold, the specification ought to state the kind, quantity, and price of the goods, and the time of sale, as in a bill of parcels. If the consideration was for a horse, or cattle sold, it should be so mentioned, and the price, as well as the time of sale. We think the specification in this case ivas too general, and the judgment and executi on must, therefore, be set aside.
Anthon then asked leave to amend the specification on file.
Slosson. There has been no notice of any motion to amend. Besides, there may be other judgment creditors.
*151Per Curiam. We frequently grant leave to amend, though there has been no regular notice of an application for the purpose. We think the specification may be amended in this case; but so as not to interfere with the rights of any other judgment creditors, which may have, in the mean time, attached.